Citation Nr: 1601228	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  06-31 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether there was clear and unmistakable error in an August 5, 2003, rating decision which granted an effective date of January 29, 2003, for the award of service connection for degenerative disc disease of the lumbar spine, L5-S1.

2.  Whether a February 14, 2014, rating decision finding clear and unmistakable error in an August 29, 2011, rating decision which granted an effective date of May 10, 1972, for the award of service connection for residual scars status post skin graft of the right leg was proper.  

3.  Entitlement to a rating in excess of 30 percent for gunshot wounds of the right leg with peripheral vascular insufficiency and injury to the popliteal artery and posterior and anterior muscles of the lower leg on an extra-schedular basis. 

4.  Entitlement to a rating in excess of 20 percent for combined peroneal and tibial palsy of the right leg on an extra-schedular basis.

5.  Entitlement to initial ratings in excess of 10 percent under Diagnostic Code 7804, and 20 percent under Diagnostic Code 7801, for residual scars status post skin graft of the right leg.

6.  Entitlement to an initial compensable rating prior to December 12, 2013, and in excess of 10 percent from December 12, 2013, for scars status post nasal injury.

7.  Entitlement to an effective date earlier than May 6, 2002, for the award of service connection for degenerative joint disease of the right knee due to gunshot wound. 

8.  Entitlement to a rating in excess of 40 percent for gunshot wound of the left hand with combined ulnar and median nerve palsy. 

9.  Entitlement to a rating in excess of 30 percent for gunshot wound of the left hand with intrinsic muscle weakness and loss of motion of the 3rd, 4th, and 5th fingers. 

10.  Entitlement to an initial rating in excess of 10 percent for scar of the left hand due to gunshot wound. 

11.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine, L5-S1. 

12.  Entitlement to an initial rating in excess of 10 percent prior to December 3, 2010, and in excess of 30 percent from December 3, 2010, for chronic ligamentous strain of the left knee. 

13.  Entitlement to an initial rating in excess of 10 percent prior to December 3, 2010, and in excess of 40 percent from December 3, 2010, for degenerative joint disease of the right knee due to gunshot wound. 

14.  Entitlement to an initial rating in excess of 10 percent prior to October 27, 2012, and in excess of 60 percent from October 27, 2012, for sensory deficit with radiculopathy of the right lower extremity. 

15.  Entitlement to an initial rating in excess of 10 percent prior to October 27, 2012, and in excess of 20 percent from October 27, 2012, for sensory deficit with radiculopathy of the left lower extremity. 

16.  Whether there was clear and unmistakable error in an August 5, 2003, rating decision which granted an effective date of January 29, 2003, for the award of service connection for chronic ligamentous strain of the left knee.

17.  Whether there was clear and unmistakable error in an August 5, 2003, rating decision which granted an effective date of January 29, 2003, for the award of service connection for scar of the left hand due to gunshot wound.

18.  Whether there was clear and unmistakable error in an August 5, 2003, rating decision which granted an effective date of January 29, 2003, for the award of a 20 percent rating for gunshot wound of the left hand with combined ulnar and median nerve palsy.  

19.  Whether there was clear and unmistakable error in an August 5, 2003, rating decision which granted an effective date of January 29, 2003, for the award of a 30 percent rating for gunshot wound of the left hand with intrinsic muscle weakness and loss of motion of the 3rd, 4th, and 5th fingers.  

20.  Whether there was clear and unmistakable error in a July 29, 2010, rating decision which granted an effective date of May 6, 2002, for the award of service connection for degenerative joint disease of the right knee due to gunshot wound.  

21.  Entitlement to special monthly compensation based on the need for aid and attendance or on housebound status.

22.  Entitlement to special monthly compensation based on the loss of use of the lower extremities.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1966 to October 1968. 

This case came before the Board of Veterans' Appeals (Board) on appeal of August 2003, January 2004, October 2006, July 2010, and August 2011 rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO).  

In an October 2012 decision, the Board denied higher ratings for gunshot wounds of the right leg with peripheral vascular insufficiency and injury to the popliteal artery and posterior and anterior muscles of the lower leg, and combined peroneal and tibial palsy of the right leg, and dismissed several claims finding that a timely notice of disagreement had not been filed.  The Board remanded the remaining claims and referred raised claims of clear and unmistakable error in an August 5, 2003, rating decision in the assignment of an effective date of January 29, 2003, for the awards of service connection for degenerative joint disease of the right knee due to gunshot wound, chronic ligamentous strain of the left knee, and scar of the left hand due to gunshot wound, and for higher ratings for gunshot wound of the left hand with combined ulnar and median nerve palsy, and gunshot wound of the left hand with intrinsic muscle weakness and loss of motion of the 3rd, 4th, and 5th fingers.  The Board also asked for clarification as to whether an earlier effective date for the grant of service connection for degenerative joint disease of the right knee was intended when in the July 2010 rating decision an effective date of May 6, 2002, for a 10 percent rating for the degenerative joint disease of the right knee was assigned.

The Veteran appealed the denials of increased ratings in the October 2012 Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a joint motion for remand, in a March 2013 Order, the Court remanded that Board decision for readjudication in accordance with the joint motion.  In September 2013, the Board remanded the claims for increased ratings on an extraschedular basis for further development.  

A February 2014 rating decision increased the rating for scars status post nasal injury to 10 percent effective December 12, 2013.

A March 2015 rating decision increased the rating for sensory deficit with radiculopathy of the left lower extremity to 20 percent and sensory deficit with radiculopathy of the right lower extremity to 60 percent, both effective October 27, 2012.  

The March 2015 rating decision also found no clear and unmistakable error in an August 5, 2003, rating decision in the assignment of an effective date of January 29, 2003, for the awards of service connection for chronic ligamentous strain of the left knee and scar of the left hand due to gunshot wound, and for higher ratings for gunshot wound of the left hand with combined ulnar and median nerve palsy, and gunshot wound of the left hand with intrinsic muscle weakness and loss of motion of the 3rd, 4th, and 5th fingers.  The decision also found no clear and unmistakable error in a July 29, 2010, rating decision in assigning an effective date of May 6, 2002, for the award of service connection for degenerative joint disease of the right knee due to gunshot wound, clarifying that the earlier effective date was intended.  In June 2015, the Veteran filed a notice of disagreement to those denials.

While on remand, the Veteran perfected an appeal of a February 2014 rating decision that found clear and unmistakable error in an August 29, 2011, rating decision which granted an effective date of May 10, 1972, for the award of service connection for residual scars status post skin graft of the right leg; granted a separate 20 percent rating under Diagnostic Code 7801 for residual scars status post skin graft of the right leg; denied special monthly compensation based on the need for aid and attendance or on housebound status; and denied special monthly compensation based on the loss of use of the lower extremities.  The correct effective date for the award of service connection for residual scars status post skin graft of the right leg was found to be January 22, 1976.  While the rating decision containing the clear and unmistakable error was not identified, the Board observes that an August 29, 2011, rating decision granted service connection for residual scars status post skin graft of the right leg with an effective date of May 10, 1972.

With respect to the evaluation of residual scars status post skin graft of the right leg, the disability was previously assigned a 10 percent rating under Diagnostic Code 7804 in an unappealed August 2011 rating decision.  As noted above, a separate 20 percent rating has been assigned under Diagnostic Code 7801 and that evaluation is before the Board.  While an appeal of the 10 percent rating under Diagnostic Code 7804 has not been perfected, as it is part and parcel of the evaluation of the residual scars status post skin graft of the right leg that is on appeal, the Board will take jurisdiction over the 10 percent rating under Diagnostic Code 7804.

In April 2015, the Veteran submitted additional medical evidence.  However, they were duplicative of those already of record.  In May 2015, the Veteran submitted additional medical evidence, some of which was duplicative of those already of record.  With respect to the April 2015 private treatment note, while it is new, the findings contained are cumulative of those already of record.  Thus, a remand for the issuance of a supplemental statement of the case is not warranted.

In this decision, the Board adjudicates the issues of clear and unmistakable error in an August 5, 2003, rating decision assigning a January 29, 2003 effective date for the award of service connection for a lumbar spine disability; the propriety of the February 14, 2014, rating decision's determination of clear and unmistakable error in the August 29, 2011, rating decision; the claims of entitlement to higher ratings for gunshot wounds of the right leg and combined peroneal and tibial palsy of the right leg on an extra-schedular basis; residual scars status post skin graft of the right leg; and scars status post nasal injury (Issues 1 - 6 on the Title Page).  The remaining issues (Issues 7 - 22 on the Title Page) are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not identified an error in fact or law in the August 5, 2003, rating decision that assigned an effective date of January 29, 2003, for the award of service connection for degenerative disc disease of the lumber spine, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  

2.  There was clear and unmistakable error in the August 29, 2011, rating decision which assigned an effective date of May 10, 1972, for the award of service connection for residual scars status post skin graft of the right leg.

3.  The Veteran's gunshot wounds of the right leg with peripheral vascular insufficiency and injury to the popliteal artery and posterior and anterior muscles of the lower leg are adequately compensated by the schedular rating and do not cause marked interference with employment or frequent periods of hospitalization. 

4.  The Veteran's combined peroneal and tibial palsy of the right leg is adequately compensated by the schedular rating and does not cause marked interference with employment or frequent periods of hospitalization. 

5.  The Veteran's residual scars status post skin graft of the right leg involve areas exceeding 12 square inches (77 sq. cm) but not exceeding 72 square inches (465 sq. cm).  

6.  The Veteran's residual scars status post skin graft of the right leg have been manifested by three scars that are painful.

7.  The Veteran's scars status post nasal injury have been manifested by two superficial scars that are painful on examination.


CONCLUSIONS OF LAW

1.  There is no clear and unmistakable error in an August 5, 2003, rating decision which granted an effective date of January 29, 2003, for the award of service connection for degenerative disc disease of the lumbar spine, L5-S1.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).

2.  The February 14, 2014, rating decision finding clear and unmistakable error in the August 29, 2011, rating decision which assigned an effective date of May 10, 1972, for the award of service connection for residual scars status post skin graft of the right leg was proper.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).

3.  The criteria for a rating in excess of 30 percent for gunshot wounds of the right leg with peripheral vascular insufficiency and injury to the popliteal artery and posterior and anterior muscles of the lower leg on an extra-schedular basis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.73, Diagnostic Code 5312 (2015).

4.  The criteria for a rating in excess of 20 percent for combined peroneal and tibial palsy of the right leg on an extra-schedular basis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.124a, Diagnostic Code 8522 (2015).

5.  The criteria for an initial rating in excess of 20 percent under Diagnostic Code 7801 for residual scars status post skin graft of the right leg are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Code 7801 (2015); 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008); 38 C.F.R. § 4.118, Diagnostic Code 7801 (2002).

6.  The criteria for an initial rating in excess of 10 percent under Diagnostic Code 7804 for residual scars status post skin graft of the right leg prior to October 23, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Code 7804 (2015); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

7.  The criteria for an initial rating of 20 percent, but no higher, under Diagnostic Code 7804 for residual scars status post skin graft of the right leg from October 23, 2008, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.25, 4.118, Diagnostic Code 7804 (2015); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

8.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 10 percent, but no higher, for scars status post nasal injury are met for the period prior to December 12, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.25, 4.118, Diagnostic Codes 7800, 7804 (2015); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804 (2002).

9.  The criteria for an initial rating greater than 10 percent for scars status post nasal injury are met for the period beginning on December 12, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.25, 4.118, Diagnostic Codes 7800, 7804 (2015); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  In a claim for increase, the duty to notify requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The Veteran's claims for higher ratings for scars status post nasal injury and residual scars status post skin graft of the right leg arise from an appeal of the initial ratings following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

With respect to the claims for increased ratings for right leg disabilities on an extra-schedular basis, the Board acknowledges that complete notice was not issued prior to the initial adjudication by the RO in August 2003.  However, a March 2006 letter notified the Veteran of how VA determines disability ratings and effective dates and the claims were readjudicated in October 2006.  Then, an April 2011 letter notified the Veteran of the criteria for establishing an increased rating, the evidence required in that regard, and his and VA's respective duties for obtaining evidence, and the claims were readjudicated in August 2011.  Thus, any timing deficiency has been cured.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the issues of whether there is clear and unmistakable error (CUE) in the prior rating decisions, because of the parameters of the law surrounding CUE claims, the duties to notify and assist are not applicable to those claims.  Parker v. Principi, 15 Vet. App. 407 (2002).

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claims.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA provided the Veteran with numerous examinations, most recently in December 2013, to ascertain the nature and severity of his residual scars status post skin graft of the right leg.  While several of those examinations did not provide a complete description of the scars, the December 2013 examination report was thorough and adequate.  The examiner interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  VA obtained an opinion from the Director of Compensation Service regarding extra-schedular consideration of the right leg disabilities.  The Board finds that opinion to be adequate, as it was based on a full reading of the records in the claims file.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Clear and Unmistakable Error

Clear and unmistakable error (CUE) is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the adjudicator, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

The criteria to determine whether CUE was present in a prior determination are that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003, 2011).  

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2003, 2011). 

The effective date for a grant of service connection based on the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2003, 2011). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2003, 2011).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, the duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (2003, 2011).

Where evidence requested in connection with an original claim is not furnished within 1 year after the date of request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, compensation based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158 (2011). 

Effective Date for Low Back Disability

VA received the Veteran's original claim for service connection for a low back disability on January 31, 2003.  An August 5, 2003, rating decision granted service connection for degenerative disc disease of the lumbar spine, L5-S1, and assigned an effective date of January 29, 2003.  The Board notes that January 29, 2003, is the date the Veteran signed his claim as opposed to the date the claim was received by VA.  As the currently assigned effective date is more favorable to the Veteran, the Board will not disturb that finding.  The Veteran was notified of the decision and of his appellate rights but he did not initiate an appeal of that issue.  There is no indication that new and material evidence was received within one year following that decision that was pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2003).  Thus, the decision became final.  38 U.S.C.A. § 7105 (West 2014).  Therefore, in the absence of CUE, an effective date earlier than January 29, 2003, is not warranted.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

On November 8, 2010, VA received the Veteran's claim of CUE in the August 5, 2003, rating decision assigning an effective date of January 29, 2003, for the award of service connection for degenerative disc disease of the lumbar spine, L5-S1.  

An August 2011 rating decision determined that there was no CUE in the August 5, 2003, rating decision in the assignment of an effective date of January 29, 2003, for the award of service connection for degenerative disc disease of the lumbar spine, L5-S1, finding there was no claim for service connection for a low back disability prior to January 29, 2003.

In a December 2011 notice of disagreement, the Veteran's representative observed that a VA orthopedic examination dated March 9, 1976, includes a diagnostic nexus of back pain most likely secondary to gait disturbances due to damage to the right knee apparently involving vascular damage and ligamentous destruction with mild anterior tibial paresis.  The representative noted that service connection is in effect for a right knee disability.  The representative thus asserted that a claim for service connection for a back condition remained unadjudicated since March 9, 1976.

In an April 2014 statement, the Veteran's representative noted that the Veteran filed a claim for loss of feeling in the right foot on May 10, 1972.  The representative noted the diagnosis of back pain most likely secondary to gait disturbance due to damage to the right knee apparently involving vascular damage and ligamentous destruction with mild anterior tibial paresis in the March 9, 1976, VA examination report.  The representative asserted that the record contained at least one claim, that of loss of feeling in the right foot, that may be caused by a back disability.  The representative noted that the Veteran reported back pain to the examiner, and the examiner related the back pain to the Veteran's right leg and knee conditions.  The representative asserted that the Veteran raised a claim for service connection for back pain by talking about it with the examiner during a disability evaluation, which shows intent, and the examiner clearly related the back pain to the Veteran's other claimed conditions.  The representative further asserted that the raised claim became an informal claim which VA failed to adjudicate, and that failure is clear and unmistakable error.  The representative concluded that the effective date for the back condition or back pain secondary to leg and knee conditions should relate back to the date of the VA examination, or March 9, 1976.

In essence, the Veteran asserts that there was an unadjudicated claim for service connection for a low back disability since the March 9, 1976, VA examination.  The Veteran thus asserts CUE in the August 5, 2003, rating decision in the assignment of the January 29, 2003, effective date for the award of service connection for degenerative disc disease of the lumbar spine, L5-S1.

Initially, the Board finds that the record does not show, and the Veteran does not contend, that he filed a claim for service connection for a low back disability prior to January 29, 2003.  Rather, he contends that the March 9, 1976, VA examination report constitutes an informal claim for service connection for a low back disability.  

VA regulations specifically provide for the acceptance of a VA examination report as an informal claim in certain circumstances.  However, the pertinent regulation only allows for a VA examination report to be accepted as an informal claim for increase or to reopen, after a formal claim for compensation has been allowed or disallowed for the reason that the service-connected disability is not compensable in degree.  38 C.F.R. § 3.l57(b)(l) (2003).  In this case, there is no claim for service connection for a low back disability that was denied prior to 1976, and thus the VA examination report cannot serve as an informal claim to reopen.  While the Board appreciates the representative's argument, the Board reiterates that VA regulations do not provide for the acceptance of the March 9, 1976, VA examination report as an informal claim for service connection in this case.  While there are other medical records showing a low back disability prior to January 29, 2003, for the same reason, they too cannot serve as informal claims as there was no prior adjudication of a claim of entitlement to service connection for a back disability before the August 2003 decision that awarded benefits.  

Given the above, the Board finds that the Veteran has not identified an error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Thus, the Board concludes there is no CUE in the August 5, 2003, rating decision which granted an effective date of January 29, 2003, for the award of service connection for degenerative disc disease of the lumbar spine, L5-S1.

The Board notes the August 2012 statement from the Veteran's representative asserting that an earlier effective date was warranted based on the provisions of 38 C.F.R. § 3.l57(b)(l).  The representative noted that the January 29, 2003, claim cited to records from Ehrling Bergquist hospital, a uniformed services facility.  The representative stated that while the record was unclear whether the RO acquired a complete copy of all the records from Ehrling Bergquist, the Veteran's statement indicates that such records existed.  The representative noted that pursuant to 38 C.F.R. § 3. l57(b)(l), when medical records from the VA or a uniformed services facility reveal a worsened condition eligible for a compensable, or a higher rating, the date of the examination or hospita1 admission constitutes an informal claim to reopen.  The representative concluded that an earlier effective date of up to one year prior to the submission of the January 29, 2003, formal claim may be appropriate.

However, the Board observes that the representative's reliance on the provisions of 38 C.F.R. § 3.l57(b)(l) is misplaced as that regulation allows for medical records from a uniformed services hospital to be accepted as an informal claim for increase or to reopen.  38 C.F.R. § 3. l57(b)(l) (2003).  As discussed, there was no prior claim that was denied and thus the medical record cannot serve as an informal claim to reopen.  The Board further notes that any failure to obtain any outstanding records from Ehrling Bergquist hospital pursuant to VA's duty to assist does not constitute CUE.  Crippen v. Brown, 9 Vet.App. 412, 418 (1996) (failure in the duty to assist cannot constitute CUE).  See also e.g., 38 C.F.R. § 20.1403(d) (2015) (failure in the duty to assist is not CUE in a Board decision).  

In summary, the August 5, 2003, rating decision which granted an effective date of January 29, 2003, for the award of service connection for degenerative disc disease of the lumbar spine, L5-S1, was based on the application of the pertinent statutory and regulatory provisions extant at the time and based on the correct facts as they were known at the time.  The Veteran has not identified an error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  As such, the Board finds there is no CUE in the August 5, 2003, rating decision which granted an effective date of January 29, 2003, for the award of service connection for degenerative disc disease of the lumbar spine, L5-S1.  

Effective Date for Residual Scars Status Post Skin Graft of the Right Leg

VA received the Veteran's original claim for service connection for a right leg disability on May 10, 1972.  A January 11, 1973, letter notified the Veteran that his claim was denied because he failed to report for a scheduled VA examination.  The Veteran was advised that no further action will be taken unless he informs VA of his willingness to report for examination by signing the statement below indicating so and returning the letter to VA.  The Veteran was further advised that upon receipt of such notification, an examination will be rescheduled and his claim will be reconsidered when the examination is complete.  

On January 22, 1976, the Veteran submitted a statement expressing his desire to be rescheduled for a VA examination so that a final determination of his claim may be made.  He reported for his examination and a May 4, 1976, rating decision granted service connection for residuals of gunshot wounds to the right leg and assigned an effective date of January 22, 1976.  

An August 29, 2011, rating decision granted service connection for two residual scars status post skin grafts of the right leg with an effective date of May 10, 1972.  The Veteran was notified of the decision and of his appellate rights but he did not initiate an appeal of any issue.  There is no indication that new and material evidence was received within one year following that decision that was pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2011).  Thus, the decision became final.  38 U.S.C.A. § 7105 (West 2002).  Therefore, in the absence of CUE, an effective date other than May 10, 1972, is not warranted.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

A February 14, 2014, rating decision found CUE in the August 29, 2011, rating decision in assigning an effective date of May 10, 1972, for the award of service connection for residual scars status post skin graft of the right leg, noting that the correct effective date for the award of service connection should have been January 22, 1976, the date of the claim to reopen.  

Initially, the Board notes that the February 2014 rating decision does not identify the rating decision containing CUE.  However, the record clearly shows that the August 29, 2011, rating decision granted service connection for residual scars status post skin graft of the right leg and assigned an effective date of May 10, 1972.  The Veteran's representative noted as much in the May 2014 notice of disagreement.  The Board also notes that the statement of the case jumbles the dates of the rating decision at issue, but in the end identifies the August 29, 2011, rating decision.  Thus, the Board finds that a remand to issue a supplemental statement of the case to further clarify what is already apparent in the record and acknowledged by the Veteran's representative is not warranted as such would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Veteran and his representative have not put forth any specific argument as to why there was no CUE in the August 29, 2011, rating decision that assigned an effective date of May 10, 1972.

At the time of the August 29, 2011, rating decision, the record showed that the Veteran's original May 10, 1972, claim for service connection for a right leg disability was denied in a January 11, 1973, decision, and he was advised that no further action will be taken unless he informs VA of his willingness to report for an examination.  VA did not receive any correspondence until January 22, 1976, when the Veteran submitted a statement expressing his desire to be rescheduled for a VA examination.  He reported for an examination, and a May 4, 1976, rating decision granted service connection for residuals of gunshot wounds to the right leg and assigned an effective date of January 22, 1976.  

Where evidence requested in connection with an original claim is not furnished within 1 year after the date of request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, compensation based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158 (2011).  In this case, the Veteran did not reply to the request for examination within 1 year and thus his original May 1972 claim was considered abandoned.

Given the above, the grant of service connection for residual scars status post skin graft of the right leg in the August 29, 2011, rating decision stems from the claim for a right leg disability that was originally received on May 10, 1972, abandoned, and reopened on January 22, 1976.  Thus, January 22, 1976, is the proper effective date for the award of service connection for residual scars status post skin graft of the right leg.  As such, the Board finds that the RO properly found that there was CUE in the August 29, 2011, rating decision which assigned an effective date of May 10, 1972, for the award of service connection for residual scars status post skin graft of the right leg.

Accordingly, the Board finds that the February 14, 2014, rating decision finding CUE in the August 29, 2011, rating decision which assigned an effective date of May 10, 1972, was proper. 

Extra-Schedular Ratings for Gunshot Wounds of the Right Leg and 
Combined Peroneal and Tibial Palsy of the Right Leg

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

With regard to the Veteran's right lower leg extremity disabilities to include gunshot wounds of the right leg with peripheral vascular insufficiency and injury to the popliteal artery and posterior and anterior muscles of the lower leg (rated 30 percent from September 1981), residual scars status post skin graft of the right leg (rated 30 percent from January 1976 and 40 percent from October 2008), combined peroneal and tibial palsy of the right leg (rated 20 percent from January 1976), and degenerative joint disease of the right knee due to gunshot wound (rated 10 percent from May 2002 and 40 percent from December 2010).  The combined rating for these disabilities  exceeds 40 percent when considering the disabilities below the knee and exceeds 60 percent when considering the disabilities up to the middle or lower third of the thigh inclusive of the knee.  38 C.F.R. § 4.25 (2015).

The 30 percent rating for gunshot wounds of the right leg with peripheral vascular insufficiency and injury to the popliteal artery and posterior and anterior muscles of the lower leg contemplates severe disability of Group XII, which is involved in dorsiflexion of the foot, extension of toes, and stabilization of the arch.  38 C.F.R. § 4.73, Diagnostic Code 5312 (2015).  Severe disability acknowledges consistent complaints of cardinal signs and symptoms of muscle disability which are loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56 (2015).  The 30 percent rating under Diagnostic Code 5312 is the maximum rating allowed under that code.

The 20 percent rating for combined peroneal and tibial palsy of the right leg contemplates severe incomplete paralysis of the musculocutaneous nerve (superficial peroneal) and involves eversion of the foot.  38 C.F.R. § 4.124a, Diagnostic Code 8522 (2015). 

Per the amputation rule, a higher schedular rating for either of the disabilities on appeal could not, as a matter of law, result in an increase in the overall combined disability rating beyond the current 40 percent, or 60 percent if the knee disability is considered.  38 C.F.R. § 4.68, 4.71a, Diagnostic Codes 5162 to 5167 (2015).  The only way a higher rating could result is on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1) (2015).  

Pursuant to the March 2013 Court Order granting the joint motion for remand and to ensure a complete record, in the September 2013 remand, the Board referred the case to the VA Undersecretary for Benefits for an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

In a March 2015 advisory opinion, the Director of Compensation Service stated that a complete review of the record reveals no evidence of an exceptional or unusual disability picture such as marked interference with employment or frequent periods of hospitalizations that would render application of the current rating schedule criteria inadequate.  The director highlighted a March 2003 VA examination report, which reflects the Veteran's report of missing a couple of days of work due to the right leg disability and having difficulty lifting, walking, bending, squatting, and climbing stairs, and the examiner's observation that if the right leg was consistently bothering him he would not have been able to perform the laborious jobs he has had for several years.  The director observed that the assigned ratings adequately reflect the severity of the service-connected gunshot wound to the right leg with peripheral vascular insufficiency, injury to the popliteal artery and posterior and anterior muscles of the lower leg, and combined peroneal and tibial palsy of the right leg.  The director concluded that higher ratings for the Veteran's right lower extremity disabilities on an extra-schedular basis was not warranted.

Initially, the Board finds that the schedular evaluations are adequate to rate the Veteran's right lower extremity disabilities.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's right lower extremity disabilities.  The Veteran's symptoms of pain, loss of motion, numbness, and swelling are reasonably contemplated by the rating criteria.  Moreover, the Veteran was previously granted a total disability rating based on individual unemployability (TDIU) from February 22, 2003 to January 01, 2011, due in part to these service-connected disabilities under 38 C.F.R. § 4.16(a), further indicating that he has been adequately rated under the regular schedular standards.  Currently, his combined evaluation has been 100 percent from December 5, 2004.  Thus, the record fails to show an exceptional or unusual disability picture.

Even if there is an exceptional or unusual disability picture, the disability picture does not exhibit other factors such as marked interference with employment or frequent periods of hospitalization.  The March 2003 VA examination report shows that the Veteran had a long history of working laborious jobs in construction prior to working at a hotel, that he injured his back at the hotel in October 2000, and that he has not worked since February 2003 due to low back and lower extremity pain.  The report also shows that he only missed a couple of days of work due to lower extremity pain since the first of the year, which the Board observes equates to one or two missed days per month and is not reflective of marked interference with employment.  There is no evidence of frequent periods of hospitalization due to the Veteran's right lower extremity disabilities.

Thus, the Veteran's gunshot wounds of the right leg with peripheral vascular insufficiency and injury to the popliteal artery and posterior and anterior muscles of the lower leg, and combined peroneal and tibial palsy of the right leg are adequately compensated by the schedular rating and do not cause marked interference with employment or frequent periods of hospitalization.  Accordingly, the assignment of a higher rating for either disability on an extra-schedular basis is not warranted.  As the preponderance of the evidence is against each claim, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).

The rating criteria pertaining to scars were revised effective August 30, 2002, and further revised effective October 23, 2008.  The revised criteria are only applicable to the period of time since their effective date.  VAOPGCPREC 3-2000; VAOPGCPREC 7-2003.  

Residual Scars Status Post Skin Graft of the Right Leg

Effective January 22, 1976, the Veteran's residual scars status post skin graft of the right leg have been assigned a 20 percent rating under Diagnostic Code 7801 and a 10 percent rating under Diagnostic Code 7804.  38 C.F.R. § 4.118.  

Under the rating criteria in effect prior to August 30, 2002, Diagnostic Code 7801 was specific to third degree burn scars, Diagnostic Code 7804 provided for a 10 percent rating for superficial scars that were tender and painful on objective demonstration, and Diagnostic Code 7805 provided for the rating of other scars on limitation of function of part affected.  38 C.F.R. § 4.118 (2002).  

Under the rating criteria in effect from August 30, 2002, to October 22, 2008, the following Diagnostic Codes are applicable.  

Diagnostic Code 7801 for scars that are deep or that cause limited motion provided for a 40 percent rating for an area or areas exceeding 144 square inches (929 sq. cm), a 30 percent rating for an area or areas exceeding 72 square inches (465 sq. cm), a 20 percent rating for an area or areas exceeding 12 square inches (77 sq. cm), and a 10 percent rating for area or areas exceeding 6 square inches (39 sq. cm).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25.  Note (1).  A deep scar is one associated with underlying soft tissue damage.  Note (2).  38 C.F.R. § 4.118 (2008).  

Diagnostic Code 7804 provided for a 10 percent rating for superficial scars that were painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).  

Diagnostic Code 7805 provided for the rating of other scars on limitation of function of affected part.  38 C.F.R. § 4.118 (2008).  

Under the current rating criteria effective October 23, 2008, the following Diagnostic Codes are applicable.  

Diagnostic Code 7801 for scars that are deep and nonlinear provided for a 40 percent rating for an area or areas exceeding 144 square inches (929 sq. cm), a 30 percent rating for an area or areas exceeding 72 square inches (465 sq. cm), a 20 percent rating for an area or areas exceeding 12 square inches (77 sq. cm), and a 10 percent rating for area or areas exceeding 6 square inches (39 sq. cm).  A deep scar is one associated with underlying soft tissue damage.  Note (1).  If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Note (2).  38 C.F.R. § 4.118 (2015).  

Diagnostic Code 7804 provides for a 30 percent rating for five or more scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 10 percent rating for one or two scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (1).  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (2).  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  Note (3).  38 C.F.R. § 4.118 (2015).  

Diagnostic Code 7805 provides for the rating of other scars on any disabling effect(s) not considered in a rating provided under diagnostic codes 7800 to 7804 under an appropriate diagnostic code.  

A March 1976 VA examination noted numerous scars on the right leg but did not provide any description.  Photographs appear to show three scars of varying sizes. A March 1982 VA examination noted two scars on the right leg but did not provide any description. A June 2003 VA examination found two scars on the right leg measuring 21 by 5 cm and 12 by 2 cm. An October 2005 VA examination noted the presence of a number of scars but specified only one scar on the right leg measuring 27 by 7 cm that was painful but not unstable.

A December 2010 VA examination found three nonlinear scars on the right leg measuring 27 by 9 cm, 6 by 2 cm, and 10 by 2 cm.  While the examiner noted pain over a scar on the left hand and wrist, the examiner did not specify whether there was pain over any of the right leg scars. An October 2012 VA examination shows that the Veteran's scars were not painful or unstable, or involved an area greater than 39 square cm (6 square inches). A December 2013 VA examination found three deep nonlinear scars on the right leg measuring 14 by 2 cm, 5.5 by 0.3 cm, and 24 by 6 cm, totaling 172 square cm.  While the examiner noted that the Veteran had two scars of the extremities that were painful, the examiner only specified that there was palpable pain in the left hand and wrist scars.  The examiner also noted that none of the scars results in limitation of function.

Given the above, the record indicates three residual scars status post skin graft of the right leg.  Using the largest measurement for each scar, they measure 27 by 9 cm, 14 by 2 cm, and 6 by 2 cm, for a total of 283 square cm.  While the December 2013 examination may have indicated that they were painful, the October 2012 examination indicated that they were not, and the other examinations did not indicate either way.  

Under the rating criteria in effect prior to August 30, 2002, Diagnostic Code 7801 was specific to third degree burn scars and thus is not applicable to this case.  Diagnostic Code 7804 provided for a 10 percent rating for superficial scars only and thus would not have provided for a higher rating in this case where the scars are deep.  While Diagnostic Code 7805 provided for the rating of scars on limitation of function of part affected, such limitation of function was already separately rated.  

Under the rating criteria in effect from August 30, 2002, to October 22, 2008, Diagnostic Code 7801 provided for a 20 percent rating for areas exceeding 12 square inches (77 sq. cm) but not exceeding 72 square inches (465 sq. cm).  That is the currently assigned rating under Diagnostic Code 7801 and, based on the size of the scars, a higher rating is not warranted.  Diagnostic Code 7804 for superficial scars would not have provided for a higher rating as the scars in this case are deep.  While Diagnostic Code 7805 provided for the rating of scars on limitation of function of affected part, such limitation of function was already separately rated.  

Under the current rating criteria effective October 23, 2008, Diagnostic Code 7801 provides for a 20 percent rating for areas exceeding 12 square inches (77 sq. cm) but not exceeding 72 square inches (465 sq. cm).  That is the currently assigned rating and, based on the size of the Veteran's scars, a higher rating is not warranted.  Diagnostic Code 7804 provides for a 20 percent rating for three scars that are painful.  As the Veteran's scars are currently assigned a 10 percent rating, a higher 20 percent rating under Diagnostic Code 7804 is warranted.  However, with fewer than five scars, an even higher rating is not warranted.  As scars rated under Diagnostic Code 7801 may also receive a rating under Diagnostic Code 7804, the two ratings would yield a combined evaluation of 36 percent which is rounded up to 40 percent under the Combined Ratings Table.  38 C.F.R. § 4.25 (2015).  As the current rating criteria are only applicable from October 23, 2008, the higher 20 percent rating under Diagnostic Code 7804, and the resulting combined evaluation of 40 percent, can only be effective from that date.  VAOPGCPREC 3-2000; VAOPGCPREC 7-2003.  As for Diagnostic Code 7805, other disabling effects are already rated under an appropriate diagnostic code.  

Thus, the combined evaluation of the Veteran's residual scars status post skin graft of the right leg is 30 percent from January 22, 1976, and 40 percent from October 23, 2008.

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  

In conclusion, a higher 20 percent rating under Diagnostic Code 7804 for residual scars status post skin graft of the right leg is warranted effective October 23, 2008.  As the preponderance of the evidence is against an even higher rating under either Diagnostic Code 7801 or 7804 at any other time during the rating period, those aspects of the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Scars Status Post Nasal Injury

The Veteran's scars status post nasal injury has been assigned a 0 percent rating effective January 22, 1976, and a 10 percent rating from December 12, 2013, under Diagnostic Code 7800.  38 C.F.R. § 4.118.  

Under the rating criteria in effect prior to August 30, 2002, Diagnostic Code 7800 for disfiguring scars of the head, face, or neck provided for a 50 percent rating for complete or exceptionally repugnant deformity of one side of face or marked or repugnant bilateral disfigurement; a 30 percent rating for severe, especially if producing a marked and unsightly deformity of eyelids, lips, or auricles; and a 10 percent rating for moderate, disfiguring.  38 C.F.R. § 4.118 (2002).  

Under the rating criteria in effect from August 30, 2002, to October 22, 2008, Diagnostic Code 7800 for disfigurement of the head, face, or neck provided for an 80 percent rating with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Note (1): The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are: Scar 5 or more inches (13 or more cm.) in length.  Scar at least one-quarter inch (0.6 cm.) wide at widest part.  Surface contour of scar elevated or depressed on palpation.  Scar adherent to underlying tissue.  Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).  Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Note (2): Rate tissue loss of the auricle under DC 6207 (loss of auricle) and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.  Note (3): Take into consideration unretouched color photographs when evaluating under these criteria.  38 C.F.R. § 4.118 (2008).  

Under the current rating criteria effective October 23, 2008, the rating criteria of Diagnostic Code 7800 remained unchanged.  However, two notes were added and the heading was changed to burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  Note (4): Separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Note (5): The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118 (2015).  

A March 1976 VA examination noted scars on the upper part of the nose, on the eyebrows and dorsum of the nose, but provided no specific findings.  The diagnosis was of mild nasal deformity post-accident. An October 2005 VA examination noted no facial scars. A December 2013 VA examination found two scars on the bridge of your nose.  The first scar measured 2.5 by 0.2 cm and was an inverted T-shape.  The second scar measured 2 by 0.2 cm and was also an inverted T-shape.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was no abnormal pigmentation.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  There was mild pain on palpation.  The scars were not unstable.  They did not cause any limitation in function.

Given the above, the record indicates two scars status post nasal injury, measuring 2.5 by 0.2 cm and 2 by 0.2 cm, for a total of 0.9 square cm.  They were superficial and painful but not unstable.  There was no elevation or depression.  There was no adherence to underlying tissue.  There was no abnormal pigmentation.  There was no missing underlying soft tissue.  There was no visible or palpable tissue loss, or gross distortion or asymmetry of facial features.  

Under the rating criteria in effect prior to August 30, 2002, the Board finds that the scars were not moderately disfiguring.  While the March 1976 description of mild nasal deformity may have been describing the Veteran's overall posttraumatic nasal disability, including the deviated septum, nevertheless the scars did not stand out as being more than mildly disfiguring.  While outside of the time period at issue, that the October 2005 examiner did not even observe the scars and, as will be seen below, there were no characteristics of disfigurement noted at the December 2013 examination provide a good indication of the mild nature of the disability.  Thus, a higher 10 percent rating is not warranted.

Under the rating criteria in effect from August 30, 2002, to October 22, 2008, and currently, the Board finds that the scars were not manifested by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or by two or three characteristics of disfigurement.  The March 1976 examiner indicated that the scars were only mildly disfiguring.  The December 2013 examiner specified there was no visible or palpable tissue loss, or gross distortion or asymmetry of facial features, and examination did not reveal any characteristics of disfigurement.  The scars did not meet the length or width characteristic and they were not elevated or depressed on palpation, adherent to underlying tissue, hypo-or hyper-pigmented, or missing underlying soft tissue.  While the examiner did not specify whether skin texture was abnormal or whether the skin was indurated and inflexible, as the scars do not exceed an area of six square inches (39 sq. cm.), those characteristics of disfigurement are also not met.  Thus, a higher 30 percent rating is not warranted.

However, the Board notes that the Veteran's scars were painful at the December 2013 examination.  Resolving reasonable doubt in his favor, the Board finds that his scars status post nasal injury have been manifested by two painful scars since the effective date of service connection.  Thus, the Veteran's scars warrant a 10 percent evaluation throughout the appeal period, and an increase rating to 10 percent prior to December 12, 2013, the current effective date for his 10 percent rating is warranted. 

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  

In conclusion, the Board has applied the benefit of the doubt in granting a higher initial rating of 10 percent under Diagnostic Code 7804 for scars status post nasal injury, effective prior to December 12, 2013.  As the preponderance of the evidence is against an even higher rating at any time during the rating period, that aspect of the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As there is no clear and unmistakable error in the August 5, 2003, rating decision assigning an effective date of January 29, 2003, for the award of service connection for degenerative disc disease of the lumbar spine, L5-S1, the appeal is denied.

As January 22, 1976, is the proper effective date for the award of service connection for residual scars status post skin graft of the right leg, the February 14, 2014, rating decision finding clear and unmistakable error in the August 29, 2011, rating decision which granted an effective date of May 10, 1972, was proper.  The appeal is denied.

A rating in excess of 30 percent for gunshot wounds of the right leg with peripheral vascular insufficiency and injury to the popliteal artery and posterior and anterior muscles of the lower leg on an extra-schedular basis is denied. 

A rating in excess of 20 percent for combined peroneal and tibial palsy of the right leg on an extra-schedular basis is denied. 

An initial rating in excess of 20 percent under Diagnostic Code 7801 for residual scars status post skin graft of the right leg is denied.

An initial rating in excess of 10 percent under Diagnostic Code 7804 prior to October 23, 2008, for residual scars status post skin graft of the right leg is denied.

A 20 percent rating under Diagnostic Code 7804 for residual scars status post skin graft of the right leg from October 23, 2008, is granted, subject to the provisions governing the award of monetary benefits.

An initial 10 percent rating for scars status post nasal injury for the period prior to December 12, 2013, is granted subject to the provisions governing the award of monetary benefits.

An initial rating in excess of 10 percent for scars status post nasal injury for the period beginning on December 12, 2013, is denied.


REMAND

A March 2015 rating decision found no clear and unmistakable error (CUE) in an August 5, 2003, rating decision that assigned an effective date of January 29, 2003, for the awards of service connection for chronic ligamentous strain of the left knee; service connection for a scar of the left hand due to gunshot wound; a 20 percent rating for residuals of a gunshot wound of the left hand with combined ulnar and median nerve palsy; a 30 percent rating for a gunshot wound of the left hand with intrinsic muscle weakness and loss of motion of the 3rd, 4th, and 5th fingers.  The decision also found no CUE in a July 29, 2010, rating decision that assigned an effective date of May 6, 2002, for the grant of service connection for degenerative joint disease of the right knee due to a gunshot wound.  In June 2015, the Veteran filed a notice of disagreement.  Thus, the Board is required to remand these issues  for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

As the outcome of the above claims could affect the claims for higher ratings for the underlying disabilities and the claim for an earlier effective date for the award of service connection for a right knee disability, the Board finds that the claims are inextricably intertwined and a decision on the claims for higher ratings for gunshot wound of the left hand with combined ulnar and median nerve palsy; gunshot wound of the left hand with intrinsic muscle weakness and loss of motion of the 3rd, 4th, and 5th fingers; chronic ligamentous strain of the left knee; degenerative joint disease of the right knee due to gunshot wound; and scar of the left hand due to gunshot wound; and an effective date earlier than May 6, 2002, for the award of service connection for degenerative joint disease of the right knee due to gunshot wound at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

With respect to the evaluation of the low back disability and associated sensory deficit with radiculopathy of the lower extremities, in April 2015, the Veteran filed claims for "service connection" for these disabilities.  While the Veteran misidentified the claims as ones for service connection, the Board observes that they are claims for increase, which indicate a worsening of both disabilities.

Specific to degenerative disc disease of the lumbar spine, the Veteran was last examined by VA in December 2000, five years ago.  During an October 2012 VA peripheral nerves examination, he stated that the radiculopathy of the lower extremities had worsened since the last examination.  In a letter received in May 2015, his daughter stated that his condition has worsened since her previous letter of 2005, noting that his condition worsens every year.  In another letter received in May 2015, his brother stated that he has not been able to visit for several years as his back cannot handle the one-hour drive.  In addition to the last examination now being five years old, the reported worsening of the radiculopathy associated with the low back disability during the October 2012 examination and the May 2015 letters from family members, submitted for a new claim for increase, indicate that the low back disability may have worsened since the last examination.  Thus, to properly evaluate the rating claim, the Veteran should be afforded a current examination.

Specific to sensory deficit with radiculopathy of the right and left lower extremities, the Veteran was last examined by VA in December 2013, just two years ago, for a claim for special monthly compensation.  However, the May 2015 letters from family members, again submitted for a new claim for increase, indicate that these disabilities may have worsened since the last examination.  Also, as the examination being requested for the low back disability would yield findings pertinent to sensory deficit with radiculopathy, the Board will remand these issues as well.

Prior to the examination, any outstanding medical records should be obtained.  The record contains VA treatment notes through July 2015.  Thus, any treatment notes since that time should be obtained.

As the remand of the above claims could affect the claims for special monthly compensation based on the need for aid and attendance or on housebound status, and special monthly compensation based on the loss of use of the lower extremities, the Board finds that the claims are inextricably intertwined and a Board decision on the special monthly compensation claims at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case on the issues of whether there was clear and unmistakable error in an August 5, 2003, rating decision which granted an effective date of January 29, 2003, for the award of service connection for chronic ligamentous strain of the left knee; whether there was clear and unmistakable error in an August 5, 2003, rating decision which granted an effective date of January 29, 2003, for the award of service connection for a scar of the left hand due to gunshot wound; whether there was clear and unmistakable error in an August 5, 2003, rating decision which granted an effective date of January 29, 2003, for the award of a 20 percent rating for gunshot wound of the left hand with combined ulnar and median nerve palsy; whether there was clear and unmistakable error in an August 5, 2003, rating decision which granted an effective date of January 29, 2003, for the award of a 30 percent rating for gunshot wound of the left hand with intrinsic muscle weakness and loss of motion of the 3rd, 4th, and 5th fingers; and whether there was clear and unmistakable error in a July 29, 2010, rating decision which granted an effective date of May 6, 2002, for the award of service connection for degenerative joint disease of the right knee due to gunshot wound.  If, and only if, an appeal is perfected as to an issue should the claim be forwarded to the Board.

2.  Obtain any VA treatment records since July 2015.

3.  Then, schedule the Veteran for a VA examination to ascertain the severity of low back disability and sensory deficit with radiculopathy of the lower extremities.  The examiner should review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should set forth all objective findings, particularly the current severity of symptoms.  

The examiner should provide an opinion on the impact of the low back disability and sensory deficit with radiculopathy of the lower extremities on the Veteran's ability to work.  The examiner should conduct range of motion studies and should make a finding as to whether there is any additional loss of function or loss of range of motion due to painful motion, weakened motion, incoordination, fatigue, excess motion or during flare-ups.  If possible, that additional loss of function should be expressed as any additional loss of range of motion.  The examiner should indicate the severity of sensory deficit with radiculopathy of the lower extremities and the nerves involved.  A rationale for all opinions should be provided.

4.  Then, readjudicate the claims, with consideration of all the evidence added to the claims file since the March 2015 supplemental statement of the case.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


